Title: [Parents and Boyhood]
From: Adams, John
To: 


      My Father married Susanna Boylston in October 1734, and on the 19th of October 1735 I was born. As my Parents were both fond of reading, and my father had destined his first born, long before his birth to a public Education I was very early taught to read at home and at a School of Mrs. Belcher the Mother of Deacon Moses Belcher, who lived in the next house on the opposite side of the Road. I shall not consume much paper in relating the Anecdotes of my Youth. I was sent to the public School close by the Stone Church, then kept by Mr. Joseph Cleverly, who died this Year 1802 at the Age of Ninety. Mr. Cleverly was through his whole Life the most indolent Man I ever knew excepting Mr. Wibirt though a tolerable Schollar and a Gentleman. His inattention to his Schollars was such as gave me a disgust to Schools, to books and to study and I spent my time as idle Children do in making and sailing boats and Ships upon the Ponds and Brooks, in making and flying Kites, in driving hoops, playing marbles, playing Quoits, Wrestling, Swimming, Skaiting and above all in shooting, to which Diversion I was addicted to a degree of Ardor which I know not that I ever felt for any other Business, Study or Amusement.
      My Enthusiasm for Sports and Inattention to Books, allarmed my Father, and he frequently entered into conversation with me upon the Subject. I told him I did not love Books and wished he would lay aside the thoughts of sending me to Colledge. What would you do Child? Be a Farmer. A Farmer? Well I will shew you what it is to be a Farmer. You shall go with me to Penny ferry tomorrow Morning and help me get Thatch. I shall be very glad to go Sir.—Accordingly next morning he took me with him, and with great good humour kept me all day with him at Work. At night at home he said Well John are you satisfied with being a Farmer. Though the Labour had been very hard and very muddy I answered I like it very well Sir. Ay but I dont like it so well: so you shall go to School to day. I went but was not so happy as among the Creek Thatch. My School master neglected to put me into Arithmetick longer than I thought was right, and I resented it. I procured me Cockers I believe and applyd myself to it at home alone and went through the whole Course, overtook and passed by all the Schollars at School, without any master. I dared not ask my fathers Assistance because he would have disliked my Inattention to my Latin. In this idle Way I passed on till fourteen and upwards, when I said to my Father very seriously I wished he would take me from School and let me go to work upon the Farm. You know said my father I have set my heart upon your Education at Colledge and why will you not comply with my desire. Sir I dont like my Schoolmaster. He is so negligent and so cross that I never can learn any thing under him. If you will be so good as to perswade Mr. Marsh to take me, I will apply myself to my Studies as closely as my nature will admit, and go to Colledge as soon as I can be prepared. Next Morning the first I heard was John I have perswaded Mr. Marsh to take you, and you must go to school there to day. This Mr. Marsh was a Son of our former Minister of that name, who kept a private Boarding School but two doors from my Fathers. To this School I went, where I was kindly treated, and I began to study in Earnest. My Father soon observed the relaxation of my Zeal for my Fowling Piece, and my daily encreasing Attention to my Books. In a little more than a Year Mr. Marsh pronounced me fitted for Colledge. On the day appointed at Cambridge for the Examination of Candidates for Admission I mounted my horse and called upon Mr. Marsh, who was to go with me. The Weather was dull and threatened rain. Mr. Marsh said he was unwell and afraid to go out. I must therefore go alone. Thunder struck at this unforeseen disappointment, And terrified at the Thought of introducing myself to such great Men as the President and fellows of a Colledge, I at first resolved to return home: but foreseeing the Grief of my father and apprehending he would not only be offended with me, but my Master too whom I sincerely loved, I arroused my self, and collected Resolution enough to proceed. Although Mr. Marsh had assured me that he had seen one of the Tutors the last Week and had said to him, all that was proper for him to say if he should go to Cambridge; that he was not afraid to trust me to an Examination and was confident I should acquit my self well and be honourably admitted; yet I had not the same confidence in my self, and suffered a very melancholly Journey. Arrived at Cambridge I presented myself according to my directions and underwent the usual Examination by the President Mr. Holyoke and the Tutors Flint, Hancock, Mayhew and Marsh. Mr. Mayhew into whose Class We were to be admitted, presented me a Passage of English to translate into Latin. It was long and casting my Eye over it I found several Words the latin for which did not occur to my memory. Thinking that I must translate it without a dictionary, I was in a great fright and expected to be turned by, an Event that I dreaded above all things. Mr. Mayhew went into his Study and bid me follow him. There Child, said he is a dictionary, there a Gramar, and there Paper, Pen and Ink, and you may take your own time. This was joyfull news to me and I then thought my Admission safe. The Latin was soon made, I was declared Admitted and a Theme given me, to write on in the Vacation. I was as light when I came home as I had been heavy when I went: my Master was well pleased and my Parents very happy. I spent the Vacation not very profitably chiefly in reading Magazines and a British Apollo. I went to Colledge at the End of it and took the Chamber assigned me and my place in the Class under Mr. Mayhew. I found some better Schollars than myself, particularly Lock, Hemmenway and Tisdale. The last left Colledge before the End of the first Year, and what became of him I know not. Hemmenway still lives a great divine, and Lock has been President of Harvard Colledge a Station for which no Man was better qualified. With these I ever lived in friendship, without Jealousy or Envy. I soon became intimate with them, and began to feel a desire to equal them in Science and Literature. In the Sciences especially Mathematicks, I soon surpassed them, mainly because, intending to go into the Pulpit, they thought Divinity and the Classicks of more Importance to them. In Litterature I never overtook them.
      
      Here it may be proper to recollect something which makes an Article of great importance in the Life of every Man. I was of an amorous disposition and very early from ten or eleven Years of Age, was very fond of the Society of females. I had my favorites among the young Women and spent many of my Evenings in their Company and this disposition although controlled for seven Years after my Entrance into College returned and engaged me too much till I was married. I shall draw no Characters nor give any enumeration of my youthfull flames. It would be considered as no compliment to the dead or the living: This I will say—they were all modest and virtuous Girls and always maintained this Character through Life. No Virgin or Matron ever had cause to blush at the sight of me, or to regret her Acquaintance with me. No Father, Brother, Son or Friend ever had cause of Grief or Resentment for any Intercourse between me and any Daughter, Sister, Mother, or any other Relation of the female Sex. My Children may be assured that no illegitimate Brother or Sister exists or ever existed. These Reflections, to me consolatory beyond all expression, I am able to make with truth and sincerity and I presume I am indebted for this blessing to my Education. My Parents held every Species of Libertinage in such Contempt and horror, and held up constantly to view such pictures of disgrace, of baseness and of Ruin, that my natural temperament was always overawed by my Principles and Sense of decorum. This Blessing has been rendered the more prescious to me, as I have seen enough of the Effects of a different practice. Corroding Reflections through Life are the never failing consequence of illicit amours, in old as well as in new Countries. The Happiness of Life depends more upon Innocence in this respect, than upon all the Philosophy of Epicurus, or of Zeno without it. I could write Romances, or Histories as wonderfull as Romances of what I have known or heard in France, Holland and England, and all would serve to confirm what I learned in my Youth in America, that Happiness is lost forever if Innocence is lost, at least untill a Repentance is undergone so severe as to be an overballance to all the gratifications of Licentiousness. Repentance itself cannot restore the Happiness of Innocence, at least in this Life.
     